Concurrence to Order by Judge W. FLETCHER; Dissent to Order by Judge KOZINSKI; Opinion by Judge W. FLETCHER.
ORDER
The opinion filed on October 30, 2014, and published at 770 F.3d 865, is hereby amended and replaced by the amended opinion filed concurrently with this order. With these amendments, Judge W. Fletcher has voted to deny the petition for rehearing en banc and Judges Farris and Korman so recommend.
The full court was advised of the petition for rehearing en banc. A judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc reconsideration. Fed. R.App. P. 35.
The petition for rehearing en banc is DENIED. No further petitions for rehearing or rehearing en banc will be entertained.
Judge W. Fletcher’s concurrence in the denial of rehearing en banc and Judge Kozinski’s dissent from the denial of rehearing en banc are filed concurrently with this order.